DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment and remarks of 20 July 2022 are entered.
	Claims 1-6 are pending. Claims 2-6 are withdrawn. Claim 1 is being examined on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I (claim 1) in the reply filed on 20 July 2022 is acknowledged.
Claims 2-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 July 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Drawings
The drawings are objected to because Figures 8-13 contain peptide sequences of 4 or more contiguous amino acids without a SEQ ID NO as required by 37 C.F.R. 1.821-1.825.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. See Figures 8-13.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for production of a composition consisting of SEQ ID NOs: 1-4 and 6 and the peptide LRMPGPPSDDY, does not reasonably provide enablement for production of a composition consisting of SEQ ID NOs: 1-6.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’” Genentech Inc. v. Novo Nordisk 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997); In re Wright 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); See also Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir. 1991); In re Fisher 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Further, in In re Wands 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court stated:
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman [230 USPQ 546, 547 (BdPatAppInt 1986)]. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5)  the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredict-ability of the art, and (8) the breadth of the claims.

A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Nature of the Invention
	The invention is drawn to a composition containing SEQ ID NOs: 1-6. The peptides are claimed as ACE inhibitory peptides
Breadth of the Claims
	The claim is limited in scope.
State of the Prior Art
	 The prior art recognizes that SEQ ID NOs: 3, 4, and 6 are present in a single protein from Ginkgo biloba. See CAS RN 171042-05-1, 171042-06-1, and 158856-61-2. SEQ ID NO: 1 is found in GenBank AAS79687. SEQ ID NO: 2 is found in GenBank BAL72618. Each is a protein from Ginkgo biloba. 
	The prior art does not recognize that SEQ ID NO: 5 is a sequence found in Ginkgo biloba or any other organism. The prior art does recognize the disclosed peptide LRMPGPPSDDY, of which SEQ ID NO: 5 appears to be a typographical error based on the 2D-MS results, is present in Ginkgo biloba in the above CAS RN 171042-05-1, 171042-06-1, and 158856-61-2.
Relative Skill of those in the Art
	The relative skill in the art is high.
Predictability or Unpredictability of the Art
There is a general lack of predictability in the pharmaceutical art. In re Fisher, 427, F. 2d 833, 166, USPQ 18 (CCPA 1970). 
	Amount of Direction or Guidance Given
	The specification and withdrawn claims clearly guide one of ordinary skill in the art to prepare the claimed sequences from a ginkgo nut powder though hydrolysis with AS1.398 neutral protease. The specification guides that six peptides are obtained and analyzed through 2D-MS (see e.g. Figures 8-13). The sequences as found in the 2D-MS results of Figures 8-11 and 13 match exactly to SEQ ID NOs: 1-4 and 6, respectively. The results of Figure 12 indicate that the sequence correlating to compound G5-2-5 has the sequence LRMPGPPSDDY, not LRMPGPPSSDDY as claimed and disclosed in SEQ ID NO: 5.
Presence/Absence of Working Examples
	As stated above in the guidance, the working examples concern preparation of the six peptides, but where the sequence of the fifth peptide is distinct from SEQ ID NO: 5 as claimed. The specification describes SEQ ID NO: 5, but this is in contrast to the experimental data showing a distinct sequence lacking the second serine present in SEQ ID NO: 5. 
Quantity of Experimentation Necessary
	Simply put, it is impossible for one of ordinary skill in the art to subject any ginkgo nut powder to proteolysis and obtain SEQ ID NO: 5, as SEQ ID NO: 5 does not occur within the ginkgo proteome. The guidance from the specification clearly shows that the hydrolysis of ginkgo nut powder results in SEQ ID NOs: 1-4 and 6, as well as LRMPGPPSDDY.
	The skilled artisan is left with experimentation that cannot be completed given the guidance, examples, and knowledge in the prior art. While SEQ ID NO: 5 could be synthesized, it is not a sequence that results from the guidance in the disclosure as filed. Since the guidance is on purification from natural ginkgo nut powder, the skilled artisan is required to undertake undue experimentation to make the invention as claimed.
In view of the Wands factors as discussed above, it is the Examiner’s opinion that the claims are not fully enabled and one of skill in the art would have to engage in undue experimentation to practice the invention as claimed herein, without a reasonable assurance of success.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “mainly consists” in claim 1 is a relative term which renders the claim indefinite. The term “mainly consists” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Ordinarily, the transitional phrase “consists” or “consisting” is commensurate in scope with a closed claim scope. However, the inclusion of “mainly” preceding “consists” introduces uncertainty on whether the scope is to include the six claimed peptides, or whether “mainly” allows for other elements to be present and still read upon the claims. There is no particular definition of “mainly” or “mainly consists” in the specification. As the intended claim scope cannot be determined, the claim is indefinite.
In claim 1, the indefinite language is “ginkgo protein”. The claim is indefinite because it is amenable to multiple plausible interpretations: the term could be associated with a mixture of all proteins found in ginkgo nut powder or it could be associated with a single protein from ginkgo. Ex parte Kenichi Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) “hold[s] that if a claim is amenable to two or more plausible constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.”
In claim 1, the indefinite language is “LRMPGPPSSDDY (SEQ ID NO. 5)”. The language is indefinite because it is not clear that the sequence as claimed is correct. The claim and SEQ ID NO: 5 as disclosed include the sequence as LRMPGPPSSDDY. However, the specification discloses that upon hydrolysis of the ginkgo powder the G5-2-5 peptide obtained is of sequence LRMPGPPSDDY, i.e. the second serine is not present when analyzed by 2D mass spectroscopy (see e.g. Figure 12). The sequence as disclosed elsewhere in the specification and the sequence listing is in conflict with the experimental data that shows a different amino acid sequence, leading to a question of whether the scope associated with SEQ ID NO: 5 is correct. Furthermore, since the peptide is prepared through hydrolysis of ginkgo nut powder, and no protein exists in ginkgo with a LRMPGPPSSDDY sequence, one of ordinary skill in the art would not be able to ascertain whether the scope includes SEQ ID NO: 5 as claimed or whether this is a typographical error.
For the purposes of examination, the Examiner interprets “mainly consists” as being equivalent to “consists”, and “ginkgo protein” is interpreted as referring to a mixture of all proteins from ginkgo nut.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of naturally occurring peptides without significantly more. 
The claim(s) recite(s) an ACE inhibitory peptide composition consisting of SEQ ID NOs: 1-6. This satisfies Step 1 of the subject matter eligibility test as it is drawn to a composition of matter.
The claim recites a law of nature in the form of peptides obtained by hydrolysis of naturally occurring proteins in Ginkgo biloba. This satisfies Step 2A of the subject matter eligibility test, as mere cleavage of peptide bonds is insufficient to demonstrate that the resultant peptides are not functionally equivalent to the full-length proteins from which they are derived. See also the below cited art (Gao et al. AU2020103832A4) demonstrating that each of the six peptides is derived by hydrolysis of ginkgo nut powder, i.e. the only action is cleavage of the peptide bonds by the AS1.398 neutral protease. Also see above for a discussion of SEQ ID NO: 5, which the Examiner argues contains a typographical error in its sequence when compared to the disclosed peptide, and as such is a sequence from nature. 
The prior art recognizes that SEQ ID NOs: 3, 4, and 6 are present in a single protein from Ginkgo biloba. See CAS RN 171042-05-1, 171042-06-1, and 158856-61-2. SEQ ID NO: 1 is found in GenBank AAS79687. SEQ ID NO: 2 is found in GenBank BAL72618. Each is a protein from Ginkgo biloba.
This judicial exception is not integrated into a practical application because there is no practical application claimed. Even considering the ACE inhibitory activity as claimed, it is not clear that these represent properties only found in the isolated peptides as no comparison is made to the base ginkgo powder or the specific ginkgo proteins from which each peptide is derived. As such, the claimed composition fails to satisfy Step 2A of the eligibility analysis. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. As discussed above, the claimed sequences are closest to known proteins from Ginkgo biloba, and there is no evidence that ACE inhibition is a markedly different characteristic as compared to the naturally occurring counterparts.
Therefore, the claims fail to satisfy step 2B of the eligibility analysis, and are not eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (AU2020103832A4, published 11 February 2021, hereafter referred to as Gao).
The Gao art discloses a ginkgo-derived ACE inhibitory peptide composition containing the peptide GFDGR, NDPGR, LDQTYRP, REHETIIL, LRMPGPPSSDDY, and LRMPGPPSDDYER (see e.g. claim 1). This is identical to SEQ ID NOs: 1-6 as claimed. Even disregarding SEQ ID NO: 5 as discussed above as being a peptide that is impossible to prepare from a ginkgo nut powder hydrolysis, Gao discloses that the correct sequence for the peptide as analyzed by 2D-MS is LRMPGPPSDDY (see e.g. Figure 12). Therefore, Gao anticipates claim 1.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

	Conclusion
	No claims are allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658